 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrukker Communications,Inc. and its wholly ownedsubsidiary The Daily Advance, Inc.andNewarkMailers' Union Local 11, a/w International Ty-pographicalUnion,AFL-CIO. Case 22-CA-741313November 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 30 September 1981 the National Labor Rela-tionsBoard issued a Decision and Order in thisproceeding, finding that the Respondent had en-gaged in certain violations of Section 8(a)(5) and(1) of the Act.' The Respondent subsequently fileda petition for review with the United States Courtof Appeals for the District of Columbia Circuit,and the Board filed a cross-application for enforce-ment of its Order. On 25 February 1983 the courtissued an opinion remanding the case to the Boardfor further proceedings,2 and on 1 February 1984the Board ordered that the proceeding be reopenedand that a hearing be held before an administrativelaw judge. A hearing was conducted on 30 April1984beforeAdministrativeLaw Judge JuliusCohn, and on 28 September 1984 Judge Cohnissuedthe attached supplemental decision. The Re-spondent subsequently filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Respondent owns and publishes a dailynewspaper and operates facilities in Dover andRoxbury, New Jersey.3 Pursuant to a StipulationforCertificationUpon Consent Election, an elec-tionwas conducted in the following unit on 21July 1974:All circulation department employees, includ-ing drivers, mail clerks, mailroom helpers anddistrict advisors, but excluding all office cleri-cal employees, professional employees, guardsand supervisors as defined in the Act.The tally was 10 votes for and 12 against theUnion,with 6 determinative challenges. After ahearing the Board determined that five challenged"motor route carriers," who delivered newspapersto remoteareas,were eligible employees rather1258 NLRB 734 (1981)2Drukker Communications v. NLRB,700 F.2d 727 (D.C. Cir 1983)3The Respondentopened itsRoxbury facility in April 1975, after theelection in this proceedingthan independent contractors.4A revised tallyshowed 15 votes for and 12 against the Union, andtheBoard certified the Union on 7 September1976.5In its original Decision and Order, the Boardfound that the Respondent violated Section 8(a)(5)and (1) by refusing to bargain with the Union andby implementing certain unilateral changes. TheBoard found that the Respondent acted unlawfullyby unilaterally replacing its motor route carrierswith individuals termed "delivery contract hold-ers," by unilaterally replacing its other drivers withindividuals termed "hauling contract holders," andby unilaterally replacing its part-time district advi-sorswith full-time "district sales representatives."The Board also concluded that the Respondentviolated the Act by unilaterally reducing the unitwork of the mail clerk, by negotiating individuallywith delivery contract holders and hauling contractholders over the extra work and compensation de-rived from Sunday deliveries, and by negotiatingindividually with hauling contract holders concern-ing increased weekly payments. The amended com-plaint also alleged that the Respondent unlawfullyrelocated the mailroom portion of its circulationdepartment from Dover to Roxbury, but the Boardconcluded that Section 10(b) barred that allegation.Contrary to the Respondent's contention, theBoard found that the above changes had not ren-dered the unit inappropriate. The Board concludedthat the delivery contract holders and hauling con-tract holders were employees rather than independ-ent contractors and found that the district salesrepresentatives were properly included in the unit.The Board also found that the mail clerk remaineda unit employee and that the mailroom helpers alsoremained unit employees even though the numberof helpers substantially increased after the Re-spondent moved its mailroom from Dover to Rox-bury.In agreement with Administrative Law JudgeHerzel H. E. Plaine, the Board rejected the Re-spondent's contention that the parties had orallyagreed to exclude the motor route carriers fromthe unit at an informal conference leading to thestipulation. In this connection, the Board did notdisturb Judge Plaine's denial of the Respondent'srequest to enforce a subpoena compelling the testi-mony of George Abrams, the Board agent whopresided over the conference.As noted above, the District of Columbia Circuitremanded the case to the Board for further pro-4 The Board sustained the challenge to the sixth ballot5When the Union was certified, the words "at the Employer's Dover,New Jersey facility" were added to the unit description after the words"district advisors "277 NLRB No. 32 DRUKKIERCOMMUNICATIONSceedings.The remand was based primarily on theBoard's refusal to compel Abrams to testify con-cerning the alleged oral agreement to exclude themotor route carriers.The court stated that the tes-timony "should have been required"in view of the"distinctive"circumstances of this case.6The courtnoted, inter alia, that Abrams'testimonywouldhave involved a"central" issue which might affectthe outcome of the election,that he would nothave testified about the agency's internal delibera-tions,and that the issuedid notinvolve a "fishingexpedition."7The court further noted that the Re-spondent'sargument that an agreement wasreached was "highly plausible,"thatAbrams' neu-tral position would have lent"unique value" to histestimony,and that the testimony sought fromAbrams concerned information which he intendedto acquire at the conference."The court set asidethe Board's decision,noting that Abrams' testimo-ny "alone"required a remand.9The courtalso considered the other issues in thecase to avoid"a repetitive appeal."10In the court'sview,Section 10(b) of the Actprecluded the Boardfrom finding that the Respondent acted unlawfullyby unilaterally replacing its motor route carrierswith delivery contract holders and itsdrivers withhauling contract holders.'IThe court also set asidethe Board's finding that the Respondent's "districtadvisors"were employees,12 and it concluded thatDrukkerCommunications,Inc.wasnot jointlyliablewithThe Daily Advance,Inc.13 In view ofthe court's conclusions,we shall make appropriatemodifications to our Order.The courtupheld the Board'sfindingthat thebargaining unit was not renderedinappropriate bythemovement of the mailroom from Dover toRoxbury.' 4 Although the court did not set asidethe Board's finding that the deliverycontract hold-erswere employees,it instructed the Board to re.,consider this issue in light of its more recent deci-sion inFortWayne Newspapers,263NLRB 854(1982).15° 700 1F.2d at 731.Id at 731-732Id. at 732-733. The court also observed that "the concurrence of fac-tors as strong as those" favoringAbrams'testimony in this case "willseldom occur." Id. at 734.Id at 73410 Id at 734.'Id at 734-74512 Id at 736. The court's finding in this connection would also requirea finding that the Respondent did not violate the Act by unilaterally re-placing its district advisors with district sales representatives.We havemodified our Order accordingly.' 3 Id at 735-73614 Id at 73715 Id. at 736-737.419The Board accepts the court's opinionas the lawof thecase.We have considered this proceeding inlightof ouroriginalDecisionandOrder, thecourt's opinion, Judge Cohn's attached supplemen-taldecision, the Respondent's exceptions and sup-porting brief, and the entire record.We have re-vised our previous Decision and Order in themanner setforth below.1.As noted above, theBoard in its original deci-sionadopted JudgePlaine'sfinding that the partiesdid not agree to exclude the motor route carriersfrom the unit at the informal conference on 28 May1974.Pursuant to the court's instructions, theBoard ordered that a hearing be held to allow thetestimony of Board agent Abrams, who presidedover the conference. To ensure a complete record,the Board's Order permittedthe partiesto elicit thetestimony of other individuals present at the con-ference.Abrams and the Union's attorney, Parson-net, testified at theremand hearing.' 6 In his sup-plemental decision Judge Cohn found,inter alia,thatAbrams was unable to state affirmatively thatthe parties had reachedan oralagreement, and herecommended that the Board adhere to its originaldetermination.In its exceptions the Respondent, contends thatJudge Cohn failed to consider evidence adduced atthe original hearing, and that he improperly "sum-marized" the testimony of Abrams and Parsonnet.Relying onBanner Bedding, Inc.,214 NLRB 1013(1974), the Respondentrenews itsargument thatthe parties reachedan oral agreementwhich ren-dered the motor route carriers ineligible to vote inthe election.We have reviewed the entire record,and we agree with Judge Cohn that the Respond-enthas not established that the parties orallyagreed to exclude the motor route carriers, even ifwe assume,arguendo, thatBanner Beddingis appli-cable in these circumstances. 1716No other witnesses were called17 InBanner Bedding,the Board reaffirmed the pi inciple that eligibilityagreements must be written, signed, and express 214 NLRB at 1013,citingNorris-Thermador Corp,119NLRB 1301 (1958). However, theBoard carved out a "narrow exception" based on the particular facts ofthe case The parties had orally agreed in the presence of a Board agentthat one named employee would not be eligible to vote The employeethen cast a challenged ballot, and theBoard sustainedthe challenge. TheBoard emphasized that both parties acknowledged that they had madethe oral agreement and that they would not have signed the consent-elec-tion stipulation in the absence of the oral agreement The Board conclud-ed that in those specific circumstances it would be "improper and inequi-table" not to regard the oral agreement as final and binding. The Boardalso concluded that it would continue to apply the rule ofNorris-Therma-dor"where there is any dispute whatsoever" whether an agreement hadbeen made.In this case,the Union has never acknowledged that an oral agreementhad been reached to exclude the motor route carriers However, we neednot decide here whether theBanner Beddingexception is applicablewhere the parties do not acknowledge that an oral agreement wasreached and where suchan agreementisestablished, for example, byContinued 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbrams testified that his recollection of the con-ference was "somewhat hazy," and he repeatedlyindicated that he was testifying "to the best of [his]recollection" or "to the best of [his] limited recol-lection.""'He recalled that during the conferencehe was required to do research on the eligibility ofeither the motor route carriers or the youngstercarriers, but he could not specifically recall whichgroup had been at issue in his research.19 At onepoint,he testified that he "believe[d]," but was"not certain," that the motor route carriers hadbeen the subject of his research. 2 ° According toAbrams, he concluded from his research that thegroup at issue should be excluded, and he stated tothe best of his recollection that the parties had thenagreed to exclude that group, "whatever it was."To the best of his "limited recollection," Abramsalso testified that he "believe[d]," but could notstate with "absolute certainty," that the parties haddiscussedwhether the motor route carriers wereemployees or independent contractors.2I He fur-ther stated his belief that the parties would havediscussed whether the motor route carriers shareda community of interest with other employees.Parsonnet testified that the parties had agreed toexclude the youngster carriers, or "newspaper de-livery boys." According to Parsonnet, Abrams didcreditedtestimony Even if we assume,arguendo,that an oral agreementmay be established by evidence other than the admissions of both parties,we conclude for the reasons stated herein that the record does not estab-lish an agreement to exclude motor route carriers.i3 The Respondent contends that the judge erred by refusing to permitAbrams to examine a document in order to refresh his recollection Thedocument was a letter from Hamburger to the Regional Director forRegion 22, dated 26 June 1974. The letter sets forth the Respondent's po-sition that at the informal conference the parties"agreed that the socalledMotor Route Drivers were independent contractors who were notemployees within themeaning oftheAct " Theletter statesthat the"Motor Route Drivers" were not included on theExcelsiorlist,and as-serts that the parties agreed that all independent contractors should beexcludedIt is widely recognized that any writing or other object may be used torefresh a witness' recollection. 3Wigmore,Evidence§ 758 (Chadbournrev 1970); McCormick,Evidence §9 at 16-17 (2d ed 1972);United StatesvBaratta,397 F 2d 215, 222 (2d Cir 1968). See alsoSpartan Plastics,269NLRB 546 fn. 2 (1984),J.H Rutter-Rex MfgCo., 206 NLRB 656 (1973)However,the authorities also recognize that a judge may exercise discre-tion in applying this general rule and may decline to permit the use of theaid to recollection where, for example,"the danger of undue suggestion"outweighs the probable value. McCormick, supra, § 9 at 17. See also 3Wigmore, supra § 765; Fed R.Evid 611(a),United States v. Baratta,supraat 222Whether it is proper to use any given document will depend onthe circumstances 3 Wigmore,supra § 758 In this case the Respondent'slawyer sought to use a document which he himself had prepared andwhich merely set forth the Respondent's position concerning the allegedagreement,which position was already well known to all the parties. Wesee no reason to disturb the judge's decision in the exercise of his discre-tion not to permit Abrams to examine'the document1s Both groups"may" have been discussed,according to Abrams, buthis research focused on only one of the groups2°Abrams also testified that his belief that he had researched themotor route earners was "theoretical."21According to Abrams' "limited recollection," the Respondent con-tended that the motor route carriers were independent contractors, buthe had no recollection of what the Respondent had said concerning theirstatus.some research to determine whether the youngstercarriers could be excluded by agreement of theparties.He did not recall whether Abrams had re-searched the issue of the eligibility of the motorroute carriers.He testified that he did not recallthe use of the term "motor, route carrier" at theconference and stated that "as far as we knew, theywere all drivers."In the original hearing, Parsonnet testified thatthere had been no discussion of motor route carri-ers and that he had never agreed to their exclusion.The Respondent's attorney, Hamburger, testifiedthat he had asserted that the motor route carrierswere independent contractors and that Parsonnetresponded, "In that case, we are not interested inthem." Judge Plaine did not credit Hamburger'stestimony, and he found that "[o]n the question ofcredibility, there is good reason to believe Parson-net that there was no such oral agreement."22 TheBoard adopted Judge Plaine's findings, and we findthat the evidence presented at the remand hearingprovides no basis for disturbing his credibility reso-lutions.23We note especially that Abrams couldnot testifywith certainty that the parties orallyagreed to exclude the motor route carriers. Wealso note that Parsonnet testified that there hadbeen an agreement to exclude the youngster carri-ers-a statement consistent with Abrams' recollec-tion that the parties may have agreed to excludethe youngster carriers. In view of the above, weadhere to our previous finding that the parties didnot reach an oral agreement to exclude the motorroute carriers from the unit.2422 258 NLRB at 742.23 In makinghis credibilitydetermination in the original proceeding,Judge Plaine founditunlikely that Parsonnet "brushed awaywhat wasthen one-third of the Union's supporters with a 'we arenot interested inthem' response...Id at 742. The court questioned this portion ofthe rationale,700 F 2d at 732, and we do not rely onit in reaffirming ourfindings.24 RelyingonBuckleySouthlandOil,210 NLRB 1060 (1974),the Re-spondentalso contendsthat the parties did not reacha "meeting of theminds" concerningthe eligibility of the motorroute carriers,even iftherewereno specificagreementto exclude them InBuckley,the unitincluded allpermanent servicemen,drivers, and mechanics, and the bal-lots of eight permanentseasonaldrivers werechallenged at the election.The employer contended that before signing thestipulationthe partieshad agreedthat all seasonalemployees would be excluded, while theunion stated that its understandinghad been thatallpermanentseasonaldriverswouldbe included.The Board stated thatin stipulated electioncases itsfunctionwas to ascertain the parties'intent, andfound on thespecialfacts of that casethat it could not ascertainthe parties"intent be-cause theyhad not reacheda "meeting of the minds"as to the composi-tion of the unit TheBoard noted the parties'differentinterpretation ofthe stipulation, and it noted their separate agreement that if a named sea-sonal employee attemptedto vote, his ballot wouldhave been challengedand would not have beencounted"pending post election procedures."210 NLRB at 1061 TheBoard citedthe latteragreement as evidencethat theparties had not been under the same impressionof the status oftheir stipulation,and the Board voided the election.Continued DRUKKIER COMMUNICATIONS4212.As noted above, the court also directed theBoard to reconsider the issue of whether the Re-spondent's delivery contract holders are employeesor independent contractors.We have carefully re-viewed this issue in light ofFortWayne Newspa-pers,263 NLRB 854 (1982), andThomson Newspa-pers,273NLRB 350 (1984),25 and we concludethat the delivery contract holders are independentcontractors.The record discloses that the Respondent hasreached agreements with 113 delivery contract hold-ers to deliver individual newspapers and bundles ofnewspapers to subscribersin remoteareas.Theagreements are oral and terminable at will. The Re-spondent does not furnish vehicles for the deliv-eries,and it is the delivery contract holder's re-sponsibility to obtain a vehicle and pay for the ex-penses incurred in its use. The vehicles do not con-tain the Respondent's insignia,and the Respondentdoes not require the delivery contract holders toobtaininsurance.A delivery contract holder communicates withdinator, one of the Respondent's supervisors. Thedelivery contract holder may consult with the con-tract holder coordinator, but they do not meet on aregular basis. The Respondent does not require de-livery contract holders to submit reports concern-ing thetime and mileagerequired to complete theirdeliveries.The delivery contract holder determines whenand where to pick up the papers. Although mostchoose to make pickups at the Respondent's Rox-bury facility, the Respondent ordinarily permitspickups to be made at other locations requested bythe delivery contract holders. The delivery con-tract holder also determines the order in which de-liverieswill be made and the number of papers toWe do not find on the record before us that the parties failed to reacha meeting of the mindsWe note that in the original proceeding theBoard adopted Judge Plaine's finding that there was nocredible basis for concluding that the unit as described in thepreelection stipulation was subject to an oral understanding,or evenmisunderstanding,that a class of drivers was to be excluded from theunit.On the contrary,thewritten stipulation concerning the unitclearly embodied the intendment of the parties that the unit was tobe a unit of all employees of the circulation department except thecategories expressly eliminated. . . . [Emphasis added.258 NLRBat 742.]Judge Flame therefore relied on his credibility resolutions to find thattherewas no "misunderstanding" concerning the motor route carriers,and that the parties'intent to include them was ascertainable.The Boardadopted his findings and, in view of Abrams' limited recollection andParsonnet's testimony,we find no evidence at the remand hearing to indi-cate that there had been a misunderstanding about the eligibility of themotor route tamers.Consequently,we cannot conclude that the partiesfailed to reach a meeting of minds.25The court instructed the Board to reconsider the issue in light ofFortWayne,which issued after the Board's original decision in this pro-ceedingWe find it consistent with the spirit of the court's opinion also toconsider the issue in light ofThomson ?Newspapers,which issued after thecourt's opinionbe contained in each bundle. If he does not wish tomake the deliveries himself,he may hire assistantsto perform the work without the Respondent's ap-proval.26 If a delivery contract holder is unable tomake the deliveries on a given day, due to illnessor anotherreason, it is his responsibility to obtain areplacement to perform the work. The Respondentwill not obtain a replacement even if requested todo so by the delivery contract holder.27A delivery contract holder may refuse to servicea subscriber if, for example, the subscriber hasfailed to pay his bills, and delivery contract holdersmay decide to shift customers among themselveswithout the Respondent's approval. When the Re-spondent began issuing a new Sunday edition inMarch 1978, some delivery contract holders re-fused to agree to make the deliveries. Their refusaldid not affect their status as delivery contract hold-ers,and the Respondent simply contracted withother individuals to make deliveries on Sundays.The Respondent does not withhold taxes for thedelivery contract holders and does not providethem with any of the fringe benefits enjoyed by itsemployees.Delivery contract holders may holdother jobs, and they are free to deliver other news-papers or commodities in addition to the Respond-ent's newspapers. The Respondent's circulation di-rector,Van Dalen, testified that he was aware oftwo delivery contract holders who held other jobs,one of whom delivered another newspaper.28The delivery contract holders purchase newspa-pers from the Respondent and resell them to sub-scribers.The Respondent negotiates the wholesalepurchase price with each individual delivery con-tract holder, a price which varies from I to 12cents for each 15-cent daily paper and from 1 to 19cents for each 25-cent Sunday paper.29 Van Dalentestified that delivery contract holders may add tothe subscription price a service charge for deliveryexpenses.The Respondent sets no limits on theamount of the service charge, and Van Dalen testi-fied that he was aware of two delivery contractholderswho charged more than the subscription26 The Respondent's circulation director,Van Darien,testified that hedoes not know who makes the actual deliveries,and he is aware of in-stances in which individuals other than the delivery contract holdershave picked up the newspapers.27However, the Respondent would obtain a replacement where a de-livery contract holder suffers from an extended illness and refuses toobtain a replacement himself28Van Dalen testified that he did not know whether other deliverycontract holders held other jobs.29 The Respondent charges the delivery contract holder at least I centfor each newspaper. If it made no charge,itwould not be able to claimthose deliveries as paid circulation for the audit bureau of circulationClaiming deliveries as paid circulation assists the Respondent in attractingadvertisers. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDprice.30He also noted that if the sole source of adelivery contract holder's profit were the differ-ence between the purchase and resale prices, someroutes would be unprofitable even if the Respond-ent charged a purchase price of only 1 cent percopy.Consequently, theRespondent provides"most" delivery contract holders with a weekly sti-pend to ensure that their routes are profitable. 3 aVan Dalen indicated that "one or two" of the 13delivery contract holders do not receive the sti-pend.The delivery contract holders bill customers ontheir own and may extend credit to customers ifthey choose to do so. The record also establishesthat the Respondent does not accept returns of un-delivered newspapers.Consequently, a deliverycontract holder absorbs the loss if he orders morenewspapers than he needs.When deciding whether to contract for the serv-ices of a delivery contract holder, the Respondentseeks reasonableassurances that the individual isable to make the deliveries. The Respondent re-quires that the deliveries be made at an hour whichisreasonablefor the enjoyment of an eveningnewspaper.If the Respondent receives a customercomplaint,itattaches a written form to the deliv-ery contract holder's bundle of newspapers, andsubsequently the contract holder coordinator fol-lows up with the delivery contract holder to seewhether the complaint has been resolved. The Re-spondent requests that delivery contract holderssubmit customer lists twice a year,32 but it takes noaction if the lists are not submitted.When a deliv-ery contract holder terminates his agreement withthe Respondent, he does not sell the Respondent aproprietary interest in his customer list. Deliverycontract holders are encouraged to solicit new sub-scriptions, and Van Dalen testified that there is an"understanding" that delivery contract holders willaccept new subscriptions. The Respondent alsoprovides the delivery contract holders with bags toprotect the newspapers in inclement weather.When a delivery contract holder seeks to termi-nate his agreement with the Respondent, it is hisresponsibility to find and train a replacement. If hedoes not do so, the Respondent's contract holdercoordinator will attempt to find a new individualthrough newspaper advertising or other methods.30 Van Dalen testified that he was unaware of how many others addeda service charge At one point,he testified that it was"not uncommon"for delivery contract holders to add a service charge, but he later testi-fied that the addition of a service charge was a "common practice."3i As an example, Van Dalen noted that one delivery contract holderdelivers 30-35 papers at a charge to him of 1 cent per paper, and receivesa weekly stipend of $27. The Respondent maintains a separate payroll forthe stipends32At one point Van Dalen also testified that the Respondent "re-quires" the submissionof these lists.If the contract holder coordinator is successful, hewill train the new delivery contract holder by ac-companying him on his route for 2 or 3 days.33As noted in both-FortWayne Newspapers,263NLRB 854 (1982), andThomson Newspapers,supra,the Board applies the common law "right of con-trol" test in determining the status of individuals al-leged to be independent contractors. If the personfor whom services are performed retains the rightto control the manner and means by which the re-sults are to be accomplished, the person who per-forms the services is an employee. If the resultsalone are controlled, the person performing theservicesis anindependent contractor. The Board'sdetermination of an individual's status turns on theparticular facts of each case.InFortWaynethe employer published a newspa-per, and the distributors at issue were responsiblefor delivering papers to dealers and to coin-operat-ed newsracks. The Board's conclusion that the dis-tributorswere independent contractors was basedon circumstances also present in this case. Thus,the Board emphasized that the distributors couldemploy helpers and substitutes and make all deci-sions concerning the hiring, firing, and compensa-tion of those helpers and substitutes. The distribu-tors were free to hold other jobs, and their day-to-day performance was not regularly supervised.They were responsible for providingand maintain-ing their own vehicles, and the employer did notwithhold taxes or provide the distributors with anyof the benefits enjoyed by its employees. The dis-tributors also retained some opportunity for profiton the papers sold from newsracks. They pur-chased those papers from the employer, and theBoard noted that their income, to a large extent,was based on the difference between the purchaseprice for the papers and the resale price plus oper-ating expenses.34 The Board's finding that the dis-tributorswere independent contractors was notprecluded by the fact that the employer, like theRespondent here, paid a weekly sum of money tothe distributors in addition to the money they re-ceived from the newsracks.We also note that in this case there is evidencewhichsuggestseven more clearly than inFortWaynethat a finding of independent contractorstatus is appropriate. In this case, the delivery con-tract holders purchase from the Respondent andresell to subscribers all of the newspapers they de-liver, and consequently their entire routes provide33Where a delivery contract holder finds his own replacement, how-ever, he will train that replacement.s4The Board also noted that the distributors could maximize theirprofits by deciding how many papers to buy from the employer and howmany papers to place in each rack DRUKKER COMMUNICATIONS423an opportunity for profit. InFortWayne,the dis-tributors purchased and resold only those paperswhich they delivered to the newsracks.The Boardnoted that the distributors had no opportunity toprofit from the delivery of papers to dealers be-cause the distributors did not buy and sell thosepapers.Rather, thedealers made their payments di-rectly to the employer.In addition,the deliverycontract holders may alter the price of the newspa-pers by adding a service charge to the subscriptionprice. InFortWayne,the employer controlled thewholesale and retail pricesof thepapers sold fromnewsracks and, as noted above, the payments fromdealerswent directly to the employer withoutbeing handled by the distributors.The Board inFortWaynealso observed that theemployer minimized entrepreneurial risk by allow-ing the distributors to return unsold papers forcredit. In this case,the Respondent does not acceptreturns of undelivered newspapers,and a deliverycontract holder must absorb the loss if he ordersmore newspapers than he needs. We also note thatthe distributors inFortWaynedisplayed the em-ployer's insignia on their vehicles,while the deliv-ery contract holders do not do so.There are additional circumstances favoring afinding of independent contractor status in thiscase. If a subscriber has difficulty paying his bills,the delivery contract holder may either extendcredit or refuse to provide further service. Deliv-ery contract holders may shift subscribers amongthemselves without the Respondent's approval. It isalso the delivery contract holder's responsibility toobtain a replacement when unable to work, and theRespondent normally will not obtain a replacementeven if requested to do so. The delivery contractholder also determines where to pick up the news-papers,and the Respondent ordinarily permitspickups to be made at the location preferred by thedelivery contract holder.We recognize that there was evidence indicatingindependent contractor statusin Fort Waynewhichisnot,present here. Thus, the employers and thedistributors inFortWaynewere parties to writtencontractswhich referred to the distributors as"contractors"and which required the distributorsto carry insurance and hold the employer harmlessfrom liability.However,in view of the extensive si-miilarities and other evidence discussed above, weconclude that the absence of such evidence doesnot preclude a finding that the delivery contractholders are independent contractors.We also find that our conclusion is supported byThomson Newspapers,supra. In that case, the 10motor route drivers at issue delivered bundles ofpapers, placed papers in coin-operated newsracks,and made deliveries to individual subscribers. TheBoard found that the motor route drivers were in-dependent contractors based on several circum-stances also present in this case.The Board notedthat the drivers provided their own delivery vehi-cles and were not required to display the employ-er's insignia. The drivers were free to hire full-timesubstituteswithout the employer'sapproval, andthey were required to obtain part-time substitutes ifunable to make the deliveries on any given day.They were permitted to hold other jobs and makedeliveries for clients other than the employer whileon their routes.The motor route drivers deter-mined the order of delivery,and the employer didnot supervise or monitor their daily performance.The employer did not withhold taxes or providethe drivers with any of the fringe benefits availableto its employees, and the drivers were not requiredto maintain any records for the employer.The contrasts between this case andThomsonNewspapersalso suggest that the delivery contractholders are independent contractors.InThomsonNewspapers,the Board found that the drivers didnot purchase the papers from the employer andtherefore did not assume the entrepreneurial riskassociated with trying to make a profit by resellingthem.Rather,the drivers were paid a flat ratebased on time,mileage,and the number of papersdelivered.As noted above,the delivery contractholders purchase the papers from the Respondent,resell them to subscribers, and may add a servicecharge to the subscription price.Although the de-livery contract holders also receive a weekly sti-pend from the Respondent,we think it clear thattheir entrepreneurial risk is greater than that of thedrivers inThomson Newspapers.In contrast to driv-ers in that case,delivery contract holders mayextend credit to customers,refuse to service cus-tomers, or shift customers among themselves with-out the Respondent's approval.As inFortWayneandThomson Newspapers,werecognize that there are circumstances in this casewhich are more commonly found in employer-em-ployee relationships.Thus,theRespondent mayterminate the agreements at will,and the deliverycontract holders do not sell the Respondent a pro-prietary interest in their customer lists upon thetermination of their agreements. The Respondent atleast requests that the delivery contract holderssubmit customer lists twice a year,requires that de-liveries be made at a reasonable hour, and providesbags to protect the newspapers in inclement weath-er.The Respondent retains partial control over thecompensation of the delivery contract holders byproviding them with a weekly stipend to ensurethat their routes are profitable.However,after re- 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidering this issue in light ofFortWayneandThomson Newspapers,we find that this evidence isoutweighed by the evidence tending to establishthat the delivery contract holders are independentcontractors. Consequently, we shall exclude the de-livery contract holders from the unit.35CONCLUSIONS OF LAW1.The following employees constitute a unit ap-propriate for collective bargaining:All circulation department employees at theEmployer's facilities in Dover and Roxbury,New Jersey, including drivers, mail clerks, andmailroom helpers, but excluding all districtsales representatives, delivery contract holders,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct. 3 62.The Respondent, the Daily Advance, Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.The Union, Newark Mailers' Union Local 11,a/w InternationalTypographicalUnion,AFL-seWe decide only that the delivery contract holders are independentcontractors,and in our view we are not presented with the question ofwhether their predecessors, the motor route carriers,were employees orindependent contractors.The Board has previously determined that themotor route carriers were employees,and the court neither disturbed thisfinding nor directed the Board to reconsider the issue.As we read itsopinion, the court directed the Board to consider whether there was anoral agreement to exclude the motor route carriers,and to reconsiderwhether the delivery contract holders were employees or independentcontractorsMoreover, we note that the delivery contract holders and the motorroute carriers performed their work in different circumstances Unlike thedelivery contract holders, the motor route carriers were paid a rate pre-computed on the basis of time and mileage They did not purchase andresell the papers, and they were not able to add a service charge to thesubscription price The motor route carriers, unlike the delivery contractholders,were also required to deliver the papers themselves and couldnot delegate that task to other individuals.The Respondent's districtmanager substituted for ill motor route carriers, but the delivery contractholder is responsible for obtaining his own temporary substitute.In mostcircumstances,the Respondent does not obtain a substitute even if re-quested to do so by the delivery contract holder The delivery contractholders bill customers on their own,but the Respondent billed customersserviced by the motor route carriers.96We have modified the unit description to reflect the court's findingthat the district advisors,who were originally included, were supervisors.We have omitted the district advisors from the included classifications,and we have expressly excluded their successors,the district representa-tives,who perform thesame tasksas the district advisors.We have alsoexpressly excluded the delivery contract holders, but we have retainedthe term"drivers" among the included classifications because the Re-spondent's hauling contract holders are still within the unit In view ofthe partial transfer of the circulation department from Dover to Roxbury,we have also added the Roxbury facility to the unit descriptionUnder the circumstances,we also find that the above-described unit isappropriate-a finding we consider consistent with the court'sopinion.We note that the court did not set aside the Board's bargaining ordereven though it found that the district advisors should not have been in-cluded in the unit The court also found that the movement of the mail-room portion of the circulation department from Dover to Roxbury didnot render the bargaining unit inappropriate.In addition,the court didnot indicate that the appropriateness of the bargaining unit was contin-gent on the result of the Board's reconsideration of the status of the de-livery contract holdersCIO, is a labor organization within the meaning ofSection 2(5) of the Act.4.By refusing to bargain with the Union as thecertified collective-bargaining representative of theemployees in the appropriate unit, the Respondenthas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.5.By unilaterally reducing the unit work of themail clerk, and by negotiating individually withhaulingcontractholdersconcerning increasedweekly payments and the extra work and compen-sation involved with Sunday deliveries, the Re-spondent has engaged in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theAct.3 7REMEDYHaving found that the Respondent has engagedin certain violations of Section 8(a)(5) and (1) ofthe Act, we shall order that it cease and desist andthat it take certain affirmative action designed toeffectuate the policies of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, The Daily Advance, Inc., Doverand Roxbury, New Jersey, its officers,agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing, on request, to bargain with theUnion as the exclusive collective-bargaining repre-sentative of the employees in the following appro-priate unit,with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment:All circulation department employees at ourfacilities inDover and Roxbury, New Jersey,including drivers,mail clerks, and mailroomhelpers, but excluding all district sales repre-sentatives,delivery contract holders, officeclericalemployees,professionalemployees,guards and supervisors as defined in the Na-tional Labor Relations Act.(b)Unilaterally reducing the unit work of themail clerk, and negotiating individually with haul-ing contract holders concerning increased weeklypayments and the extra work and compensation de-rived from Sunday deliveries.37We have modified our conclusions of law to reflect the court's con-clusions andour finding that the delivery contract holders areindepend-ent contractors DRUKKER COMMUNICATIONS425(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-elusive collective-bargaining representative of theemployees in the appropriate unit, with respect torates of pay, wages, hours, and other terms andconditions of employment, and embody any agree-ment reached in a written and signed contract.i(b)On request, bargain with the Union over thereduction of the unit work. of the mail clerk, andover the hauling contract holders' increasedweekly payments and their extra work and com-pensation derived from Sunday deliveries.(c)Post at its facilities in Dover and Roxbury,New Jersey, copies of the attached notice marked"Appendix."38 Copies of the notice, on forms pro-vided by the Regional Director for Region 22,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingallplaces where notices to employees are custom-arilly posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.All circulation department employees at ourfacilities inDover and Roxbury, New Jersey,including drivers,mail clerks, and mailroomhelpers, but excluding all district sales repre-sentatives,delivery contract holders— officeclericalemployees,professionalemployees,guards and supervisors as defined in the Na-tional Labor Relations Act.WE WILL NOT unilaterally reduce the unit workof the mail clerk, and WE WILL NOT negotiate indi-vidually with hauling contract holdersconcerningincreased weekly payments and the extra work andcompensation derived from Sunday deliveries.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL, on request, bargain with the aboveUnion as the exclusive collective-bargaining;repre-sentative of the employees in the above unit, withrespect toratesof pay, wages, hours, and otherterms and conditions of employment, and WE WILLembody any agreement reached in a written andsigned contract.WE WILL, on request, bargain with the aboveUnion over the reduction of the unit work of themail clerk, and over the hauling contract holders'increasedweekly payments and their extra workand compensation derived from Sunday deliveries.THE DAILY ADVANCE, INC.38 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse, on request, to bargain withNewark Mailers' Union Local 11, a/w Internation-alTypographical Union, A]FL-CIO, as the exclu-sive collective-bargaining representative of the em-ployees in the following appropriate unit, with re-spect to rates of pay, wages, hours, and other termsand conditions of employment:Bernard S. Mintz, Esq.,for the General Counsel.Henry I. Hamburger, Esq.,of Leonia, New Jersey, for theRespondent.Victor J. Parsonnet, Esq. (Reitman, Parsonnet, Duggan &Pykin),of Newark, New Jersey, for the ChargingParty.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. On Septem-ber 30, 1981, the Board issued a Decision and Order inthis proceeding (258 NLRB 734 (1981)), finding that Re-spondent had violated Section 8(a)(1) and(5) of the Actby refusing to bargain with the Union and byimplement-ing certain unilateralchanges. Thereafter on February25, 1983, the UnitedStatesCourt of Appeals for the Dis-trict of Columbia Circuit granted Respondent's petitionfor review and remanded the case to the Board. (700F.2d 727 (D.C. Cir. (1983).) The court of appeals had de-termined that therewas an issueof whether Respondentand the Union had orallyagreedat a preelection confer-ence to exclude motor route carriers from the unit. Itconcluded that the Board had erredin failing to issue a 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubpoena to require the testimony of the Board agentwho conducted this conference.Thereafter, by Order dated February 1, 1984, theBoard ordered this proceeding reopened and that a hear-ing be held to take evidence pursuant to the remand ofthe court. I, having been designated by the chief admin-istrative law judge, conducted a hearing on April 30,1984, at Newark, New Jersey, for the purpose of takingevidence in accordance with the court's remand. All par-tieswere given full opportunity to submit evidence rele-vant to the Board's order and remand.Following theclose of the hearing, the General Counsel and Respond-ent submitted briefs which have been considered.On the entire record of the remanded hearing andfrom my observation of the witnesses,Imake the follow-ingADDITIONAL FINDINGS OF FACT AND CONCLUSIONSAt the hearing, George Abrams appeared on behalf ofRespondent pursuant to a subpoena.Abrams had been aBoard attorney from 1973 until 1979 and he was the as-signed agent who,in connection with a representationpetition filed by the Charging Party herein, conductedand participated in a conference which culminated in theexecution of a Stipulation for Certification Upon ConsentElection.At the outset and throughout his examination,Abrams stated that his recollection of what had occurredat this representation case conference, 10 years before hisappearance on this remand, was very hazy. He indicatedthat he had been furnished by Respondent'scounselaccess to some of the formal documents that were partof the record in this proceeding,and this somewhat as-sisted his memory.The sum total of Abrams' testimony is to the effectthat at the conference the parties were negotiating andthere were two subjects discussed which are not specifi-cally referred to in the stipulation. He believed that thesediscussions concern (1) a delivery group, presumablyyoung people who deliver papers, and (2) the motorroute carriers.He believed that agreement was reachedon one of these groups but he does not know which. Hedid recollect leaving the conference to do some researchas to whether a certain group could or could not beproperly included in the unit, but again does not recallwhich group was involved. Parenthetically, it may benoted that Abrams said that he would have made notesas to this matter, but unfortunately the files were de-stroyed because of the passage of time. This is a summa-ry of Abrams' testimony at the hearing which bears onthe issue at hand.Victor J. Parsonnet was called as a witness by theGeneral Counsel and he stated that during the course ofthe conference there was some question as to the inclu-sionof newspaper delivery boys in the unit As the Unionhad no showing of interest among the delivery boys,both the Company and the Union agreed that theyshould be excluded from the unit. Parsonnet testified thatAbrams had a problem as to, whether he could haveproperly excluded the newspaper delivery boys from theunit, apart from any agreement of the parties, and he didsome research on that point. Parsonnet further statedthat he did not recall any research being done on anissue concerning motor route carriers because he did notremember the use of that term at the confrence. As far ashe knew, they were all drivers. Finally Parsonnet, oncross-examination,testified that the authorization cardsjust contained the term "driver," and that the phrase"motor route carrier" was not used at all.The Board,in its remand,stated its intention "to de-velop a complete record concerning the issue being liti-gated." It noted that other individuals on behalf of bothRespondent or the Union were present at the conference,and therefore its order would not preclude parties frompresenting other individuals as witnesses.Neverthelessno other witness was called by any of the parties at thehearing on the remand.Consequently on the basis of the record and the testi-mony discussed above, I find that Respondent has not es-tablished its contention that it had agreed with theUnion, at the representation case conference, that motorroute carriers were to be excluded from the unit. ClearlyAbrams' recollection has been dimmed over the periodof 10 years subsequent to that conference, and he wasunable affirmatively to state that any suchagreementwas reached in his presence.It has long been established that an agreement with re-spect to eligibility must be in writing and signed by theparties.Norris-Thermador,119 NLRB 1301 (1958). A rec-ognized exception to that rule is set forth inBanner Bed-ding,Inc.,214 NLRB 1013 (1974), which would giveeffect to an oral agreement as to eligibility as final andbinding if both parties acknowledged the agreement andif it served as a "critical predicate" to a consent election.In the instant case both parties are not acknowledgingsuch agreement, nor has Respondent been able to estab-lish one.Accordingly I recommend that the Board adhere to itsoriginal determination and decision in this proceeding.'1It is noted that the Board has ordered that the provisions of Sec102 46 of the Board'sRules are applicable to this supplemental decision.